




Exhibit 10.1


[trilogylogo4.jpg][trilogylogo5.jpg][trilogylogo6.jpg]



Letter of Engagement
Entrada Networks, Inc.
November 10, 2004


The following sets forth the agreement (the "Agreement") for the engagement of
Trilogy Capital Partners, Inc. ("Trilogy") by Entrada Networks, Inc. ("ESAN" or
the "Company"):


Term
6 months, commencing as of the date set forth above (the "Initial Term"), and
terminable thereafter upon 30 days’ written notice by either party.
Objective
The development and implementation of a proactive marketing program to increase
the awareness of ESAN technology to generate a significant increase in market
capitalization. In addition, to the extent requested by ESAN, Trilogy will
assist ESAN in business development, capital raising and strategic advisory
services.
The Program
The marketing program structured and implemented by Trilogy is designed to
create extensive financial market and investor awareness for ESAN to drive
long-term shareholder support. The core drivers of the program are creating
institutional and retail buying in the Company’s stock through a proactive sales
and marketing program emphasizing technology-driven communications, coupled with
1-to-1 selling and leveraging ESAN’s image to attract additional long term
investors and to create additional opportunities in M&A and business
development. As share price is affected by various factors, no assurance can be
given that the marketing program will result in an increase in ESAN’s stock
price.

Trilogy understands that during any period in which the Company is in
"registration" for a public offering of securities under the Securities Act of
1933, and during the distribution of such securities, the Company’s investor
relations and marketing efforts will be severely limited. However, it will be
the responsibility of the Company (with the advice of its securities counsel) to
determine what investor relations and financial marketing efforts are
permissible and non-permissible during such periods, and Trilogy will follow the
direction of the Company and its securities counsel.

Responsibilities
In addition to marketing and financial public relations, Trilogy will assume the
responsibilities of an in-house Investor Relations Officer for ESAN on a full
turnkey basis, including the generation of corporate and shareholder
communications, retail and institutional investor contact and media. Trilogy
will work in conjunction with the Company’s management, securities counsel,
investment bankers and auditors, at all times under supervision of the Company’s
management. Trilogy will assist the Company with the following:

·    Campaign Development and Execution
·    Press Announcements: drafting, approval and distribution
·    Database Development and Management
·    Image Analysis: recommendations and implementation
·    Messaging: institutional and retail
·    Online presentations: drafting and production responsibilities
·    Website Overhaul - installation and maintenance of auto IR program
·    Email messaging: targets: Retail and Institutional/Other databases
·    Media including Interactives and PowerPoints
·    Direct Mail: shareholder, media, ESAN relationship universe
·    Public Relations
·    Capital Conferences

All press releases, advertising, or other statements disseminated by Trilogy on
behalf of the Company must be approved in advance by the Company.

The Company assumes full responsibility for compliance with federal and state
securities laws in connection with the publication and dissemination of press
releases, advertising and other statements disseminated by Trilogy which have
been approved by the Company, including without limitation compliance with
Regulation FD.
Fees
$10,000 per month. Wiring information is set forth below.

Equity Compensation
Concurrently herewith ESAN has issued to Trilogy Warrants to purchase 10,000,000
shares of its Common Stock.
Marketing Budget
To support the financial marketing program, ESAN acknowledges that it will incur
certain reasonable third party marketing costs. The marketing costs will be
approved in advance, in writing, by ESAN prior to Trilogy incurring such
expenses on behalf of ESAN.
Indemnification
The Company agrees to provide the indemnification set forth in Exhibit A
attached hereto.
Corporate Obligations
The obligations of Trilogy are solely corporate obligations, and no officer,
director, employee, agent, shareholder or controlling person of Trilogy shall be
subject to any personal liability whatsoever to any person, nor will any such
claim be asserted by or on behalf of any other party to this Agreement.
Additional Services
If Trilogy is called upon to render services directly or indirectly relating to
the subject matter of this Agreement, beyond the services contemplated above
(including, but not limited to, production of documents, answering
interrogatories, giving depositions, giving expert or other testimony, whether
by agreement, subpoena or otherwise), the Company shall pay to Trilogy a
reasonable hourly rate for the persons involved for the time expended in
rendering such services, including, but not limited to, time for meetings,
conferences, preparation and travel, and all related costs and expenses and the
reasonable legal fees and expenses of Trilogy’s counsel.
Survival of Certain Provisions
The Sections entitled "Indemnification" (including "Exhibit A"), "Corporate
Obligations" and "Additional Services" shall survive any termination of this
Agreement and Trilogy’s engagement pursuant to this Agreement. In addition, such
termination shall not terminate Trilogy’s right to compensation accrued through
the date of termination and for reimbursement of expenses. Any purported
termination of this Agreement by the Company prior to the end of the Initial
Term, or any termination by Trilogy as a result of non-payment or other material
breach by the Company, shall not terminate Trilogy’s right to the monthly fee
through the entire Initial Term (as Trilogy’s time and commitment are expected
to be greater in the first part of its engagement).
Services/Costs
The compensation paid to Trilogy under this Agreement will cover all costs for
Trilogy personnel. Trilogy travel and entertainment costs directly attributable
to this program and approved in writing by ESAN will be reimbursed on an actual
cost basis upon submission of an expense report accompanied by actual receipts.
All costs shall be reasonable and in accordance with ESAN policy which includes
reasonable coach airfare within the United States. In addition, Trilogy will not
incur other reimbursable costs of $250 or more without the express written
approval from ESAN.
Attorneys’ Fees
If any action or proceeding is brought to enforce or interpret any provision of
this Agreement, the prevailing party shall be entitled to recover as an element
of its costs, and not its damages, reasonable attorneys’ fees to be fixed by the
court.
Governing Law
This Agreement shall be governed by the laws of the State of California, without
giving effect to the principles of conflicts of law thereof. Both parties submit
to personal jurisdiction in California and further agree that any cause of
action under this Agreement must be brought only in a state or federal court in
California.



Agreed and Accepted:


Entrada Networks, Inc.

By /s/ Kanwar J. S. Chadha
Kanwar J.S. Chadha Ph.D
President and Chief Executive Officer
Trilogy Capital Partners, Inc


By     A. J. Cervantes
A.J. Cervantes, President
   



Wiring:
Trilogy Capital Partners, Inc.
Signature Bank New York
Private Client Group
New York, NY 10016
Account: 1500375287
ABA: 026013576




 


     

--------------------------------------------------------------------------------

 


EXHIBIT A


Indemnification Provisions




Entrada Networks, Inc., (the "Company"), unconditionally, absolutely and
irrevocably agrees to and shall defend, indemnify and hold harmless Trilogy
Capital Partners, Inc. ("Trilogy") and its past, present and future directors,
officers, affiliates, counsel, shareholders, employees, agents, representatives,
contractors, successors and assigns (Trilogy and such persons are collectively
referred to as the "Indemnified Persons") from and against any and all losses,
claims, costs, expenses, liabilities and damages (or actions in respect thereof)
arising out of or related to this Agreement, and any actions taken or omitted to
be taken by an Indemnified Party in connection with this Agreement ("Indemnified
Claim"). Without limiting the generality of the foregoing, such indemnification
shall cover losses, claims, costs, expenses, liabilities and damages imposed on
or incurred by the Indemnified Persons, directly or indirectly, relating to,
resulting from, or arising out of any misstatement of fact or omission of fact,
or any inaccuracy in any information provided or approved by the Company in
connection with the engagement, including information in any SEC filing, press
release, website, marketing material or other document, whether or not the
Indemnified Persons relied thereon or had knowledge thereof. In addition, the
Company agrees to reimburse the Indemnified Persons for legal or other expenses
reasonably incurred by them in respect of each Indemnified Claim at the time
such expenses are incurred. Notwithstanding the foregoing, the Company shall not
be obligated under the foregoing for any loss, claim, liability or damage which
is finally determined to have resulted primarily from the willful misconduct,
bad faith or gross negligence of the Indemnified Person.


If any proceeding shall be brought or asserted under these provisions against an
Indemnified Person in respect of which indemnity may be sought under these
provisions from the Company, the Indemnified Person shall give prompt written
notice of such proceeding to the Company who shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to the Indemnified
Person (or if more than one, Trilogy) and the payment of all reasonable
expenses; provided that any delay or failure to notify the Company shall relieve
the Company of its obligations hereunder only to the extent, if at all, that it
is materially prejudiced by reason of such delay or failure. In no event shall
any Indemnified Person be required to make any expenditure or bring any cause of
action to enforce the Company’s obligations and liability under and pursuant to
the indemnifications set forth in these provisions. The Indemnified Person shall
have the right to employ separate counsel in any of the foregoing proceedings
and to participate in the defense thereof, but the fees and expenses of such
counsel shall be at the expense of the Indemnified Person unless: (i) the
Company has agreed to pay such fees and expenses; or (ii) the Indemnified Person
shall in good faith determine that there exists actual or potential conflicts of
interest which make representation by the same counsel inappropriate and the
Company refuses to provide separate counsel. In the event that the Company,
within five days after notice of any such proceeding, fails to assume the
defense thereof, the Indemnified Person shall have the right to undertake the
defense, compromise or settlement of such proceeding, for the account of the
Company, subject to the right of the Company to assume the defense of such
proceeding with counsel reasonably satisfactory to the Indemnified Person at any
time prior to the settlement, compromise or final determination thereof by
reimbursing the Indemnified Person for all fees and costs incurred to date.
Anything in these provisions to the contrary notwithstanding, the Company shall
not, without the prior written consent of Trilogy (if Trilogy is an Indemnified
Person) or the Indemnified Person if Trilogy is not an Indemnified Person,
settle or compromise any proceeding or consent to the entry of any judgment with
respect to any proceeding; provided, however, that the Company may, without the
Indemnified Person’s prior written consent, settle or compromise any such
proceeding or consent to entry of any judgment with respect to any such
proceeding that requires solely the payment of money damages by the Indemnified
Person and that includes as an unconditional term thereof, the release by the
claimant or the plaintiff of the Indemnified Person from all liability in
respect of such proceeding.





 


--------------------------------------------------------------------------------